Title: III. Thomas Jefferson to James Madison, [1 January 1791]
From: Jefferson, Thomas
To: Madison, James



Saturday morning [1 Jan. 1791]

I intended to have called last night and left with you the inclosed draught of a letter to Otto but it was so cold I could not give up my hack. I recieved yours soon after I came home. Of the two constructions I observe you lean more to the 2d. and I more to the 1st. on account of the consequences to which the 2d. may be pursued. My first idea was to write this letter to Otto and previously communicate it to the President, and he perhaps to the Senate. But I have concluded to throw it into the form of a report to the President, to be submitted to the Senate. This will permit me to speak without reserve, to admit the force of the 2d. construction, and to enforce the proposition I suggest in the close, by shewing what valuable branches of our commerce hang on the will of the French nation. I shall see you at dinner, and be glad to exchange further thoughts on the subject which is an important one.
